DETAILED ACTION

This action is in response to the application filed on 9/20/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the SSD of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 6 it’s not clear as to what is meant by the limitations “output current capability of the auxiliary circuit” and “the output current capability of the transconductance amplifier”. 	Regarding claim 9, it’s not as to if the DC/DC converter is the same or different from the DC/DC converter mentioned in claim 1 	Regarding claim 10, it’s not clear as to if the power management system is the same or different from the DC/DC converter mentioned in claim 1 because no other structural limitations are mentioned regarding the power management system. 	Regarding claim 11, it’s not clear as to if the power management system is the 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claims 9-11 fail to include all of the limitation of claim 1, i.e. DC/DC converter. Claims 9-11 only mention the control circuit of claim 1, but does mention the DC/DC converter. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrario et al. (US 2014/0191740)  in view of Marty (US 2001/0050546) and Oak et al. (US Patent 10355584). 	Regarding claims 1 and 9-11, as best understood, Ferrario et al. discloses (see fig. 5) a control circuit of a DC/DC converter, comprising: an error amplifier (Error Ampl.) configured to generate an error voltage (output from Error Ampl.) corresponding to an error between a feedback voltage based on an output voltage of the DC/DC converter (feedback from load) and a reference voltage (REF); a pulse modulator (PWM COMP) configured to generate a control pulse corresponding to the error voltage (operation of PWM COMP). 	Ferrario et al. does not disclose an auxiliary circuit configured to be enabled, when the output voltage of the DC/DC converter is decreased, to compare the feedback voltage with a ramp signal that decreases with time, and source or sink an auxiliary current to an output of the error amplifier according to a result of the comparison. 	Marty discloses (see fig. 3) an auxiliary circuit (5, 4, Cg) configured to be enabled, when the output voltage of the DC/DC converter is decreased (operation of 5 .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrario et al. (US 2014/0191740)  in view of Marty (US 2001/0050546), Oak et al. (US Patent 10355584) and Harriman (US 2009/0015217). 	Regarding claim 7, as best understood, Ferrario et al. does not disclose that a feed forward capacitor interposed between an output terminal of the DC/DC converter .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838